Illinois Official Reports

                                      Appellate Court



                  Odle v. Department of State Police, 2015 IL App (5th) 140274



Appellate Court           JOSHUA ODLE, Petitioner-Appellee, v. THE DEPARTMENT OF
Caption                   STATE POLICE, Respondent-Appellant.



District & No.            Fifth District
                          Docket No. 5-14-0274



Filed                     November 18, 2015



Decision Under            Appeal from the Circuit Court of Williamson County, No. 13-MR-60;
Review                    the Hon. Brad K. Bleyer, Judge, presiding.



Judgment                  Motions denied; order reversed.




Counsel on                Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro,
Appeal                    Solicitor General, and Clifford W. Berlow, Assistant Attorney
                          General, of counsel), for appellant.

                          Sharee S. Langenstein, of Law Office of Sharee S. Langenstein, of
                          Murphysboro, for appellee.



Panel                     JUSTICE CHAPMAN delivered the judgment of the court, with
                          opinion.
                          Presiding Justice Cates and Justice Goldenhersh concurred in the
                          judgment and opinion.
                                              OPINION


¶1       The petitioner, Joshua Odle, pled guilty to one count of battery. In exchange for his plea,
     the State dropped additional charges of domestic battery and aggravated battery of a child.
     According to the petitioner, the State’s Attorney also represented to him that in exchange for
     his plea, his firearm owners identification card (FOID card) would not be revoked. After his
     plea was entered, however, the Illinois State Police revoked the petitioner’s FOID card because
     of his conviction. The petitioner filed a petition seeking to overturn the decision of the State
     Police (see 430 ILCS 65/10 (West 2012)). Although the petitioner named the State Police as
     the respondent, he served process on the Williamson County State’s Attorney. The court
     entered an order directing the State Police to issue a FOID card to the petitioner. The State
     Police filed a motion to vacate that order, which the court denied.
¶2       The State Police appeals, arguing that (1) the petitioner failed to exhaust his administrative
     remedies before seeking review in the circuit court; and (2) the court did not have the
     discretion to order the State Police to issue a FOID card to the petitioner because he is excluded
     from possessing a firearm under federal law due to his conviction. The petitioner filed a motion
     to correct misnomer and a motion to dismiss this appeal, arguing that (1) he mistakenly named
     the State Police, rather than the Williamson County State’s Attorney, as the respondent; and
     (2) because the State Police is not the correct respondent, it lacks standing to pursue this
     appeal. We deny the petitioner’s motions, and we reverse the circuit court’s order.
¶3       This appeal requires us to construe provisions of the Firearm Owners Identification Card
     Act (FOID Act) (430 ILCS 65/0.01 et seq. (West 2012)). The FOID Act requires Illinois
     residents who wish to acquire and possess a firearm to apply for a FOID card from the State
     Police. 430 ILCS 65/2 (West 2012). The FOID Act provides specific grounds on which the
     State Police has the authority to deny an application or revoke a previously issued FOID card.
     430 ILCS 65/8 (West 2012). In pertinent part, the State Police may deny an application or
     revoke a FOID card if the applicant or FOID card holder is prohibited under any state or
     federal statute from acquiring or possessing a firearm. 430 ILCS 65/8(n) (West 2012).
¶4       The relevant federal provision in this case is section 922(g)(9) of the Gun Control Act of
     1968 (Gun Control Act), which provides that it is unlawful for any person “who has been
     convicted *** of a misdemeanor crime of domestic violence” to acquire, transport, or possess a
     firearm. 18 U.S.C. § 922(g)(9) (2012). The Gun Control Act defines a “misdemeanor crime of
     domestic violence” as any misdemeanor offense which “has, as an element, the use or
     attempted use of physical force, or the threatened use of a deadly weapon, committed by a
     current or former spouse, parent, or guardian of the victim” or by a person having other
     specified relationships with the victim. 18 U.S.C. § 921(a)(33)(A) (2012). In United States v.
     Hayes, 555 U.S. 415, 418 (2009), the United States Supreme Court held that this definition
     includes convictions such as the one at issue in this case−misdemeanor battery convictions
     where the victim and defendant in fact have one of the relationships listed in the statute even
     though the offense charged does not include the domestic relationship as an element of the
     offense. The Court reached this conclusion in large part because while “[f]irearms and
     domestic strife are a potentially deadly combination nationwide,” domestic violence is


                                                 -2-
       commonly prosecuted under general assault or battery provisions, as happened here. Id. at
       426-27.
¶5         A person whose application is denied or whose FOID card is revoked may seek review of
       that decision, either by appealing to the Director of State Police or by filing a petition for
       review in the circuit court. Which avenue of relief is available depends on the grounds for the
       denial or revocation. 430 ILCS 65/10(a) (West Supp. 2013).
¶6         Prior to a 2013 amendment, the FOID Act provided that courts could grant petitioners
       relief from denial or revocation if certain requirements were met (430 ILCS 65/10(c)(1), (c)(2),
       (c)(3) (West 2010)) and the court determined that “substantial justice” had not been done (430
       ILCS 65/10(b) (West 2010)). In Coram v. State of Illinois, the Illinois Supreme Court
       interpreted this statute as allowing courts to grant relief even if the petitioner was prohibited
       from possessing a firearm under federal law. Coram v. State of Illinois, 2013 IL 113867, ¶¶ 56,
       59; see also Hiland v. Trent, 373 Ill. App. 3d 582, 585 (2007).
¶7         The 2013 amendment added two relevant provisions to section 10 of the FOID Act.
       Subsection (c) was amended to include an additional requirement that must be established
       before a court can grant relief. The court must now find that issuing a FOID card “would not be
       contrary to federal law.” 430 ILCS 65/10(c)(4) (West Supp. 2013); Pub. Act 97-1131, § 15
       (eff. Jan. 1, 2013). Subsection (b) was amended to include a limitation that mirrors this new
       required finding. That subsection provided, both before and after the amendment, that a court
       “shall” order the State Police to issue a FOID card if it finds that “substantial justice has not
       been done.” 430 ILCS 65/10(b) (West Supp. 2013). The amendment added the following
       restriction: “However, the court shall not issue the order if the petitioner is otherwise
       prohibited from obtaining, possessing, or using a firearm under federal law.” 430 ILCS
       65/10(b) (West Supp. 2013); Pub. Act 97-1131, § 15 (eff. Jan. 1, 2013). A key issue in this
       appeal is whether this amendment changes the result in Coram.
¶8         The events giving rise to the proceedings at issue took place in May 2011. At that time, the
       petitioner held a FOID card. A Williamson County sheriff’s department incident report
       indicates that the petitioner’s two children were spending the night with him when the
       petitioner sent a series of text messages to the children’s mother, Elizabeth Odle. The
       petitioner told her that he had “whipped” their five-year-old son, Hunter, on his buttocks. He
       then told her, “He is gonna have black bruises on his butt. Don’t be mad.” The report further
       indicates that when the children returned home, Elizabeth saw that Hunter had severe bruises.
       She asked Hunter what happened, and he told her, “Daddy wouldn’t quit hitting me.” Elizabeth
       Odle provided photographs in which the bruises were “clearly visible” to the officer who took
       her statement.
¶9         The petitioner was charged with one count each of aggravated battery of a child (720 ILCS
       5/12-4.3(a-5) (West 2010)), domestic battery (720 ILCS 5/12-3.2(a)(1) (West 2010)), and
       battery (720 ILCS 5/12-3(a)(1) (West 2010)). On December 15, 2011, he pled guilty to the
       charge of battery. The State dropped the charges of domestic battery and aggravated battery of
       a child in exchange for the petitioner’s plea. According to the petitioner, the State’s Attorney
       also promised him, in exchange for his plea, that his FOID card would not be revoked. The
       petitioner was sentenced to 12 months of probation.
¶ 10       On August 27, 2012, the Department of State Police sent the petitioner a letter informing
       him that his FOID card had been revoked. The letter stated that the reason for the revocation
       was the petitioner’s conviction for a battery “as a result of an incident involving domestic

                                                   -3-
       violence.” The letter went on to explain that, under state and federal law, a person convicted of
       any crime involving domestic violence is prohibited from possessing or acquiring a firearm
       and, as such, ineligible for a FOID card.
¶ 11       On March 8, 2013, the petitioner filed a petition for relief from firearms prohibition. He
       alleged his battery conviction did not disqualify him from firearm ownership under the FOID
       Act. He further alleged that (1) “substantial justice” was not done in revoking his FOID card
       (430 ILCS 65/10(b) (West Supp. 2013)); (2) the circumstances of his underlying conviction
       were “unlikely to reoccur [sic]”; (3) a firearm was not involved in the commission of the
       underlying offense; (4) the petitioner had never been convicted of a forcible felony (see 430
       ILCS 65/10(c)(1) (West Supp. 2013)); (5) the petitioner was unlikely to act in a manner
       dangerous to public safety (see 430 ILCS 65/10(c)(2) (West Supp. 2013)); and (6) granting the
       requested relief would not be contrary to the public interest or to federal law (see 430 ILCS
       65/10(c)(3), (c)(4) (West Supp. 2013)).
¶ 12       The petition named the Illinois Department of State Police as the sole respondent;
       however, the petitioner served process only on the Williamson County State’s Attorney’s
       office. See 430 ILCS 65/10(b) (West Supp. 2013). The State’s Attorney filed an objection to
       the petition, arguing that (1) the petitioner was prohibited from acquiring or possessing a
       firearm under federal law; and (2) under the FOID Act, the circuit court did not have the
       authority to order the State Police to issue a FOID card to any person prohibited from acquiring
       or possessing a firearm under federal law.
¶ 13       On August 14, the court entered a written order containing the following findings: (1) the
       petitioner’s underlying conviction did not involve the use of a firearm; (2) the circumstances
       surrounding the conviction were “unlikely to reoccur [sic]”; (3) the circumstances surrounding
       the petitioner’s conviction were such that he would not be likely to act in a manner dangerous
       to public safety; (4) the petitioner had not been convicted of a forcible felony; (5) granting
       relief would not be contrary to the public interest; (6) granting relief would not be contrary to
       federal law; and (7) “substantial justice has not been done and the Department of State Police
       should issue the Petitioner a Firearm Owners Identification Card.” The court ordered the State
       Police to issue a FOID card to the petitioner.
¶ 14       On September 13, 2013, the State Police filed a motion to vacate the court’s order. It
       argued that (1) because the Department of State Police was not served, the order against it was
       void for lack of personal jurisdiction; (2) the petitioner was prohibited from acquiring or
       possessing a firearm under federal law because his conviction was for a “misdemeanor crime
       of domestic violence”; (3) granting relief would be contrary to the public interest and federal
       law; and (4) the FOID Act does not allow courts to order the State Police to issue a FOID card
       to a petitioner in contravention of federal law. The State Police subsequently filed a
       supplemental memorandum of law in support of its motion to vacate the order. It argued that
       (1) the petitioner failed to exhaust his administrative remedies under the FOID Act before
       petitioning the circuit court; and (2) the supreme court’s holding in Coram was superseded by
       the January 2013 amendment to the FOID Act.
¶ 15       On May 2, 2014, the court denied the State Police’s motion to vacate in a docket entry. The
       court found that the amendment to the FOID Act did not alter the result reached by our
       supreme court in Coram in “cases like the present where the court has specifically determined
       that granting relief would not be contrary to the public interest.” The court thus found Coram


                                                   -4-
       to be controlling. Under “the unique circumstances of this case,” the court concluded, the
       motion to vacate must be denied.
¶ 16        The State Police filed the instant appeal on June 2, 2014. The petitioner filed a motion to
       dismiss the appeal and a motion to correct a misnomer in the caption of his petition. We
       ordered the petitioner’s motions taken with the case. We now deny both motions.
¶ 17        In support of his motion to correct misnomer, the petitioner alleges that he intended to
       name the Williamson County State’s Attorney’s office as the lone respondent. He asserts that
       the fact that he served the State’s Attorney’s office, rather than the State Police, provides
       support for this allegation. In addition, he points out that the misnomer of a party may be
       corrected at any time, even after judgment. See 735 ILCS 5/2-401(b) (West 2012). We are not
       persuaded.
¶ 18        Section 2-401(b) of the Code of Civil Procedure provides as follows: “Misnomer of a party
       is not a ground for dismissal but the name of any party may be corrected at any time, before or
       after judgment, on motion, upon any terms and proof that the court requires.” Id. There is a
       difference between a misnomer−which occurs when a party files an action against the correct
       party under an incorrect name−and mistaken identity−which occurs where the petitioner
       names the wrong party. Todd W. Musburger, Ltd. v. Meier, 394 Ill. App. 3d 781, 806 (2009).
       Only a true misnomer can be corrected as a matter of course under the misnomer statute.
       Whether a case involves a misnomer or mistaken identity depends on the intent of the parties.
       Id.
¶ 19        The misnomer statute, where applicable, prevents an opposing party from forcing the
       dismissal of a case due to a mistake in the name of the party. Id. (citing Bristow v. Westmore
       Builders, Inc., 266 Ill. App. 3d 257, 261 (1994)). The petitioner’s request to correct what he
       now claims is a misnomer is at odds with this principle. The petitioner did not seek to amend
       the caption of his petition at any time during the proceedings below, even after the State Police
       filed its motion to vacate. As the State Police points out, had the circuit court granted a motion
       to correct misnomer, the State Police could have filed a motion to intervene. The petitioner
       wants this court to grant the motion to correct misnomer, allow him to remove the State Police
       as a party, and then dismiss the appeal on the basis that the State Police was never a party to the
       proceedings. This is not what the misnomer statute is for. We therefore deny the petitioner’s
       motion to correct misnomer.
¶ 20        In support of his motion to dismiss this appeal, the petitioner argues that (1) the real
       respondent is the State’s Attorney; (2) the State Police did not file a motion to intervene; and
       (3) the State Police was not a necessary party to these proceedings. In support of these
       contentions, the petitioner cites Williams v. Tazewell County State’s Attorney’s Office, 348 Ill.
       App. 3d 655 (2004). We find Williams inapposite.
¶ 21        There, the petitioner’s application for a FOID card was denied by the State Police due to a
       previous conviction for domestic battery. Id. at 656. The petitioner sought review of that
       decision in the circuit court, naming as the sole respondent the Tazewell County State’s
       Attorney’s office. Id. at 657. The circuit court overturned the State Police’s decision to deny
       the petitioner’s application. Id. The State Police then filed a special and limited appearance and
       a petition to vacate the court’s judgment, arguing that the court lacked personal jurisdiction
       over the State Police because it was neither named as a party nor served with process. Id. The
       trial court rejected this contention, finding that the applicable statute did not require that the
       State Police be served. Id. at 658.

                                                    -5-
¶ 22        On appeal, the State Police argued, among other things, that the circuit court’s order was
       void for lack of personal jurisdiction. Id. at 659. The Third District rejected this argument for
       essentially the same reason the circuit court rejected it. The court explained that the applicable
       provision of the FOID Act requires service of the State’s Attorney, but does not require the
       petitioner to serve the State Police or name it as a party. Id. (citing 430 ILCS 65/10 (West
       2002)). As such, the court concluded, the State Police was not a necessary party to the
       proceedings, and personal jurisdiction over it was not necessary. Id.
¶ 23        The petitioner in this case correctly states the holding of Williams. However, the
       dispositive question in ruling on his motion to dismiss is different from the question resolved
       by the Williams court. There, as just discussed, the question was whether the circuit court’s
       order must be vacated for lack of personal jurisdiction over the State Police. Here, the State
       Police raised that claim before the circuit court, but does not raise that argument on appeal. The
       petitioner does not have standing to challenge the circuit court’s personal jurisdiction over
       another party. See Miller v. Moseley, 311 Ill. 157, 162 (1924). Instead, the question before us is
       whether the State Police may appeal an adverse ruling on its motion to vacate. Williams does
       not support the petitioner’s claim that the State Police may not do so. It is worth noting that
       there, the appeals court considered the arguments of the State Police on their merits even
       though the State Police was not named as a party. Although the Williams court did not directly
       address the question of standing, a court is required to consider its own jurisdiction over a case
       sua sponte (Shermach v. Brunory, 333 Ill. App. 3d 313, 320 (2002)), and determining whether
       a party has standing to bring the appeal is part of this obligation (Riley v. Physicians Weight
       Loss Centers, Inc., 192 Ill. App. 3d 23, 31 (1989)).
¶ 24        Here, the State Police has been named as a party, and we have denied the petitioner’s
       motion to correct misnomer. Obviously, a named party has standing to appeal a judgment
       entered against it. Furthermore, even if we were to grant the motion to correct misnomer, we
       would find that the State Police has standing to pursue this appeal. A state agency has standing
       to file an appeal in a case in which it has a direct and substantial interest in the outcome even if
       it was not named as a party. See In re O.H., 329 Ill. App. 3d 254, 257-58 (2002) (citing People
       v. Pine, 129 Ill. 2d 88 (1989), and People v. White, 165 Ill. App. 3d 249 (1988)). Here, the
       court’s order overturned a decision of the State Police and directed the State Police to act. We
       find that the State Police has standing to pursue this appeal. Thus, we deny the petitioner’s
       motion to dismiss. We turn now to the merits of the State Police’s contentions.
¶ 25        As stated previously, this decision requires us to construe provisions of the FOID Act. Our
       primary goal in construing statutes is to ascertain and effectuate the intent of the legislature.
       The best evidence of legislative intent is the express language of the statutes. Miller v.
       Department of State Police, 2014 IL App (5th) 130144, ¶ 20. Statutory language should be
       given its plain and ordinary meaning. If a statute is clear and unambiguous, we need not look
       beyond its language or resort to other aids of statutory construction. Id.
¶ 26        The State Police first argues that the circuit court lacked subject matter jurisdiction to
       consider the petitioner’s claim because he failed to exhaust his administrative remedies prior to
       filing his petition with the court. We disagree.
¶ 27        Section 10(a) of the FOID Act provides that a party seeking review of the revocation of his
       or her FOID card “may appeal to the Director of State Police for a hearing *** unless the ***
       revocation *** was based upon” any one of a specified list of criminal offenses. 430 ILCS
       65/10(a) (West Supp. 2013). The list includes domestic battery, but it does not include battery.

                                                    -6-
       Id. The statute further provides that where the revocation is based upon one of the listed
       offenses, “the aggrieved party may petition the circuit court in writing in the county of his or
       her residence.” Id. The State Police points out that the petitioner pled guilty to battery, not
       domestic battery. It argues that because battery is not one of the listed offenses, the petitioner
       was required to appeal to the Director of State Police. We are not persuaded.
¶ 28       This court rejected a similar argument in Miller v. Department of State Police, 2014 IL App
       (5th) 130144. We explained as follows:
                    “The plain language of section 10(a) *** provides that an aggrieved party may
                appeal to the circuit court if the revocation of his FOID card was ‘based upon’ one of
                the enumerated offenses. Nowhere in the statute did the legislature impose the
                limitation that the aggrieved party must be convicted of one of the enumerated offenses
                ***.” (Emphasis added.) Id. ¶ 22.
       See also O’Neill v. Director of the Illinois Department of State Police, 2015 IL App (3d)
140011, ¶ 19.
¶ 29       Here, the revocation of the petitioner’s FOID card was based upon the domestic nature of
       his battery conviction. Thus, we find that he was entitled to seek review in the circuit court
       without first exhausting other avenues of administrative relief.
¶ 30       The State Police next contends that the court erred in finding that it had discretion to
       overturn the decision to revoke the petitioner’s FOID card because he is not allowed to acquire
       or possess a firearm under federal law. We agree.
¶ 31       The dispositive question is the effect of the 2013 statutory amendments discussed earlier in
       this decision. In Coram, those amendments were not applicable. Justice Karmeier noted “in
       passing” in his plurality opinion that the statute had been amended subsequent to the 2010
       proceedings at issue there. Coram, 2013 IL 113867, ¶ 75. He stated, in dicta, that the
       amendments would not change the result because “[r]elief granted pursuant to statutory review
       removes the federal firearm disability.” (Emphasis in original.) Id. The four justices who
       joined in a special concurrence and a dissent did not agree with this interpretation. Id. ¶ 101
       (Burke, J., specially concurring, joined by Freeman, J.) (explaining that “[t]he amendments
       make clear that a circuit court no longer has the authority to make findings or grant relief under
       section 10 if the court concludes the applicant would be in violation of federal law if he or she
       were to possess a firearm”); id. ¶¶ 123-24 (Theis, J., dissenting, joined by Garman, J.).
¶ 32       It is unclear how much weight to give the opinions expressed in the special concurrence
       and dissent regarding the effect of the amendments. People v. Frederick, 2015 IL App (2d)
140540, ¶¶ 33-34; see also O’Neill, 2015 IL App (3d) 140011, ¶ 26 (noting that appeals courts
       “are left to read the tea leaves based on what the supreme court has said on the issue”).
       However, two districts of the appellate court have considered the question directly and have
       concluded that the amendments require a different result from that reached in Coram. See
       Walton v. Illinois State Police, 2015 IL App (4th) 141055, ¶ 24; Frederick, 2015 IL App (2d)
140540, ¶¶ 33-34. (We note that the Third District reached the same result in O’Neill. There,
       however, the court stated that there were “certainly arguments to be made” in support of
       Justice Karmeier’s interpretation in the dicta in Coram; however, the petitioner/appellee did
       not file a brief, and the court did not believe it was appropriate to make those arguments for
       him. O’Neill, 2015 IL App (3d) 140011, ¶ 28.)



                                                   -7-
¶ 33        We agree with those courts holding that the amendments change the result of Coram. As
       amended, section 10 requires courts to find that granting relief would not be contrary to federal
       law (430 ILCS 65/10(c)(4) (West Supp. 2013)), and it expressly prohibits courts from ordering
       the State Police to issue a FOID card if doing so would be contrary to federal law (430 ILCS
       65/10(b) (West Supp. 2013)). Giving this statutory language its plain and ordinary meaning, as
       we must (see Miller, 2014 IL App (5th) 130144, ¶ 20), the statute no longer allows courts to
       order the State Police to issue a FOID card if the petitioner is prohibited from possessing a
       firearm under federal law. In addition, we must presume that the legislature intended to change
       the law when it amended the statute. K. Miller Construction Co. v. McGinnis, 238 Ill. 2d 284,
       299 (2010). The interpretation urged by the petitioner would render the amendatory language
       meaningless and ineffective. We conclude that the FOID Act prohibits the court from ordering
       the State Police to issue a FOID card.
¶ 34        Finally, we briefly address the petitioner’s second amendment arguments. He contends that
       the interplay between the FOID Act and the federal Gun Control Act could lead to a permanent
       prohibition on gun ownership. This is because the Gun Control Act provides that the federal
       prohibition against acquiring or possessing a firearm as a result of a conviction for a
       “misdemeanor crime of domestic violence” ends when the person’s civil rights are restored, if
       the state in which the conviction occurred provides for the restoration of civil rights after a
       conviction. 18 U.S.C. § 921(a)(33)(B)(ii) (2012). In Illinois, however, an individual convicted
       of a misdemeanor does not lose any civil rights as a result of the misdemeanor and, as such,
       cannot have any rights restored within the meaning of the Gun Control Act. See Coram, 2013
IL 113867, ¶ 18. The petitioner argues that this result violates his rights to keep and bear arms
       under the second amendment.
¶ 35        As the State Police points out, the petitioner did not raise this constitutional claim before
       the circuit court. As such, he has forfeited consideration of the issue on appeal. See In re
       Liquidations of Reserve Insurance Co., 122 Ill. 2d 555, 567-68 (1988); People v. Myles, 131
Ill. App. 3d 1034, 1046 (1985). Moreover, even if we were to consider the constitutional
       challenge on its merits, we would reject the petitioner’s claim.
¶ 36        The rights to keep and bear arms, like other constitutional rights, are not unlimited. District
       of Columbia v. Heller, 554 U.S. 570, 626 (2008). The prohibition on firearm ownership and
       possession by people convicted of crimes of domestic violence has been upheld repeatedly.
       United States v. Skoien, 614 F.3d 638, 642-44 (7th Cir. 2010); Enos v. Holder, 855 F. Supp. 2d
1088, 1098-99 (E.D. Cal. 2012). The rationale behind this prohibition is that people convicted
       of crimes based on acts of domestic violence pose a danger to members of their families due to
       a high rate of recidivism. See Hayes, 555 U.S. at 426-27; Skoien, 614 F.3d at 642-44; Enos,
855 F. Supp. 2d at 1098-99. However, both federal and state courts have noted that a lifelong
       prohibition might raise constitutional questions. See, e.g., O’Neill, 2015 IL App (3d) 140011,
       ¶ 29; Skoien, 614 F.3d at 645. In Coram, our supreme court found it unnecessary to address the
       constitutional question (Coram, 2013 IL 113867, ¶ 56), but the court noted that “Congress
       obviously did not believe it reasonable or necessary to impose a perpetual firearm disability on
       anyone in the listed categories in section 922(g)” (id. ¶ 61).
¶ 37        The rationale underlying these concerns is the notion that a domestic abuser who has led a
       law-abiding life for many years may no longer pose the risk to family members that justified
       the initial ban. See Skoien, 614 F.3d at 644. We note that while the petitioner in this case does


                                                    -8-
       not explicitly make these arguments, he does cite Skoien in support of his otherwise conclusory
       contention that a perpetual prohibition violates his rights under the second amendment.
¶ 38        The petitioner contends that a perpetual or lifelong ban on firearm ownership is
       unconstitutional. He does not specify whether he is arguing that the statutes at issue are
       unconstitutional on their face or unconstitutional as applied to him. Courts that have
       considered similar arguments have treated them as challenges to the statutes as applied. See,
       e.g., id. at 645; Enos, 855 F. Supp. 2d at 1099; see also Coram, 2013 IL 113867, ¶ 18 (stating
       that the circuit court in that case found the FOID Act prohibition to be unconstitutional as
       applied to Coram). The petitioner in this case is not in a position to make such a claim.
¶ 39        As discussed previously, the petitioner pled guilty late in 2011 to a charge based on events
       that took place earlier that year. He petitioned for review less than two years later, in March
       2013. Thus, he is not someone “who has been law abiding for an extended period” of time after
       his conviction (emphasis added) (Skoien, 614 F.3d at 645). Nor has he alleged any other facts
       “that distinguish his circumstances from those of persons historically barred from Second
       Amendment protections” due to domestic violence convictions (Enos, 855 F. Supp. 2d at 1099
       (explaining that such allegations are necessary to sustain an as-applied constitutional challenge
       (citing United States v. Barton, 633 F.3d 168, 174 (3d Cir. 2011)))). As such, he has not
       provided us with any basis to find that an otherwise constitutional statutory scheme is not
       constitutional as applied to him. See Skoien, 614 F.3d at 645 (explaining that an individual “to
       whom a statute properly applies can’t obtain relief based on arguments that a differently
       situated person might present”). Thus, even if the petitioner had not forfeited his constitutional
       claim, we would reject it.
¶ 40        For the foregoing reasons, we deny the petitioner’s motions to correct misnomer and
       dismiss the appeal, and we reverse the order of the circuit court.

¶ 41      Motions denied; order reversed.




                                                   -9-